DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it exceeds 150 words, uses an implied phrase (“The invention relates to”), and uses the legal phraseology “said” (line 11).  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 4, 7, 10, 11, and 14 are objected to because of the following informalities:
Claim 4 recites “in position-fixed manner”, but should be amended to recite -- in a position-fixed manner--.
Claim 7, line 1 recites “An apparatus”, but should be amended to recite --The apparatus-- to be consistent with the preambles of the other dependent claims.
Claim 10, line 5 recites “having been”, but should be amended to recite --has been--.
Claim 11 recites “Providing”, “Introducing”, and “Moving” in lines 1, 3, 5, and 7 of page 7. These should not be capitalized.
Claim 14 concludes with a comma “,”, but should instead conclude with a period --.--.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
connecting element (first and second - e.g. claims 1 and 11) - e.g. corresponding parts of a Luer lock connection.
receiving device (first and second - e.g. claims 1 and 11) - e.g. a radially open recess or a gripper (page 8, lines 8-13)
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the apparatus is designed to relatively move the first receiving device and the second receiving device toward each other… such that the first connecting element and the second connecting element are screwed together or the threaded connection disengaged”. It is unclear how the threaded connection would be disengaged by relatively moving the first receiving device and the second receiving device toward each other. It is understood that the threaded connection would be disengaged upon moving the receiving devices away from one another.
Claim 1 recites the limitation "the introduction" in each of lines 12 and 13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the radial direction" in the second-to-last line.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 refers to the apparatus of claim 1, but also recites “a first receiving device”, “a second receiving device”, “a common screwing axis”, “a first connecting element”, and “a second connecting element”. It is unclear if these refer to the same corresponding features of claim 1 or different ones, given that incorporation of claim 1 would be understood as providing antecedence for these features.
The remaining claims are rejected by virtue of their dependency on a rejected claim discussed above.
The examiner has attached proposed amendments to the claims which address the above issues.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7-10, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Inoue (JPH08725, cited in IDS, with reference to translation).
Claim 1: Inoue discloses an apparatus (e.g. Fig. 4) for producing and/or disengaging a fluid flow-capable medical threaded connection (bag- and patient-side connectors for a dialysis treatment - Figs. 1a-1d) of a first connecting element (10) and a second connecting element (20), wherein the apparatus comprises a first receiving device (recesses 55/56) for receiving the first connecting element (paragraph 23) and a second receiving device (recesses 57/58) for receiving the second connecting element (paragraph 23), wherein the first receiving device and the second receiving device are rotatable relative to each other about a common screwing axis (paragraph 24) and displaceable relative to each other along said screwing axis (paragraphs 25-29 and Fig. 3b, 3d, 3e, 3g), and wherein the apparatus is designed to relatively move the first receiving device and the second receiving device toward each other after the introduction of the first connecting element into the first receiving device and the introduction of the second connecting element into the second receiving device such that the first connecting element and the second connecting element are screwed together (Figs 3c-3d) or the threaded connection disengaged (upon moving away from each other - Figs. 3d-3e and as cited above), wherein the associated connecting element can be introduced into the first receiving device and/or the second receiving device in the radial direction relative to the screwing axis (the open slots 55-58 would allow for a radial insertion of the connecting elements therein).
Inoue also discloses another embodiment (Fig. 5) that has similar receiving devices (55-58) which functions in a similar way for performing a similar function, but uses separate motor elements to produce the various rotational and axial movements (paragraph 31).
The examiner notes that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In this case, the particular type of connecting element does not necessarily narrow the scope of the apparatus.
Claim 2: The apparatus is designed to at least semi-automatically produce and/or disengage the threaded connection (automatically - paragraph 30).
Claim 3: One of the two receiving devices is designed for receiving a first connecting element (10) comprising a first connecting section having a sleeve-shaped internal thread (13) arranged concentric to a first axis, with a male Luer lock connecting section, and the other receiving device is designed for receiving a second connecting element (20) comprising a second connecting section having an external thread (24) arranged concentric to a second axis, with a female Luer lock connecting section. Furthermore, as noted above, the particular type of connecting element does not necessarily narrow the scope of the apparatus.

Claim 4: One (55/56) of the two receiving devices is arranged in position-fixed manner and the other receiving device (57/58) is axially displaceable along the screwing axis and rotatable about said screwing axis (paragraphs 24-25).
Claim 7: Referring to the embodiment of Fig. 5 and paragraph 31, the apparatus comprises a first drive motor (71) and a gear mechanism having a first gear element (unlabeled smaller intermediate gears) and at least one second gear (52) element rotationally connected to the first gear element which can be driven by means of the first drive motor (71) for generating the relative movement (e.g. rotation) between the first receiving device and the second receiving device, wherein the first receiving device or the second receiving device (57/58) is rotationally connected or connectable to the first gear element (the receiving devices are formed in gears which rotate as part of the gear train).
Claim 8: The apparatus is designed to push the first receiving device and the second receiving device together along the screwing axis and/or pull them apart (e.g. via motor 76).
Claim 9: The first receiving device and/or the second receiving device may be broadly construed as being mounted on a gripper arm, as they essentially hold or grip the respective connecting portions and “arm” is broad such that the structure to which at least one of the receiving devices is mounted may be considered an “arm”.
Claim 10: The apparatus is designed such that the first connecting element and the second connecting element of the threaded connection can be removed from the first receiving device and the second receiving device in the radial direction after the threaded connection having been made (the radial slots of the receiving devices would allow such a function).
Claim 14: The fluid flow-capable medical threaded connection is a Luer lock connection (the connection essentially possesses such a structure). Furthermore, as noted above, the particular type of connecting element does not necessarily narrow the scope of the apparatus, and so specifying the connection as a Luer lock does not necessarily limit the apparatus.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Inoue in view of Katsuyoshi et al. (U.S. PGPub 2012/0209168, cited in IDS).
Inoue further discloses a threaded spindle (51) which can be driven by a drive motor (intended use - the spindle 51 is capable of being driven by a motor, e.g. see alternate embodiment of Fig. 5 and motor 76) for generating the relative movement between the first receiving device and the second receiving device. The spindle is not necessarily guided by means of at least one fixedly disposed bearing. However, Katsuyoshi et al. teaches supporting ends of a threaded spindle of a similar device by bearings (pillow blocks 45 and 47). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided bearings as taught by Katsuyoshi et al. in order to have provided a relatively low-friction rotational support for the spindle as would have been well understood in the art.

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue.
Claim 11: Inoue discloses a method for producing and/or disengaging a fluid flow-capable medical threaded connection (bag- and patient-side connectors for a dialysis treatment - Figs. 1a-1d) of a first connecting element (10) and a second connecting element (20) by means of an apparatus (e.gs. Fig. 4 or 5) comprising a first receiving device (recesses 55/56) and a second receiving device (recesses 57/58), wherein the first receiving device and the second receiving device are rotatable relative to each other about a common screwing axis (paragraph 24) and displaceable relative to each other along said screwing axis (paragraphs 25-29 and Fig. 3b, 3d, 3e, 3g), designed in accordance with claim 1 (as discussed above), comprising the steps: Providing a first connecting element (10) and a second connecting element (20) to be connected to the first connecting element or the threaded connection to be disengaged, Introducing the first connecting element into the first receiving device of the apparatus (paragraph 23), Introducing the second connecting element into the second receiving device of the apparatus (Id.), Moving the first receiving device relative to the second receiving device such that the first connecting element and the second connecting element screw together or the threaded connection disengages (paragraphs 24-29). Inoue does not explicitly recite that the first connecting element and/or the second connecting element or the threaded connection is/are introduced into the associated receiving device in the radial direction in relation to the screwing axis. However, the examiner submits that given the radially open recess design of the receiving devices, radially inserting the connecting elements into the receiving devices would have been an obvious provision for one of ordinary skill as the design would have encouraged such an insertion direction.
Claim 12: It is understood that after connection or disconnection, the device would generally be removed from the connection as a patient would not carry the device with them. Again, Inoue does not explicitly describe removing the first connecting element and the second connecting element from the first receiving device and the second receiving device in the radial direction. However, for similar reasons as discussed with respect to radial insertion, the examiner submits that a radial removal would have been equally obvious, especially given that an axial removal may be difficult or impossible once the connection and corresponding tubing is joined as one.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Glozman et al. (U.S. PGPub 20160249990, cited in IDS) in view of Inoue.
Glozman generally discloses a cannulation robot (e.g. abstract). Inoue in turn discloses an apparatus in accordance with claim 1. Thus, the prior art includes each element claimed, although not necessarily together, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements. However, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to have combined the cannulation robot of Glozman with the apparatus of Inoue by known methods (e.g. simply placing adjacent one another, combining on a shared platform or frame, connecting to a common control element, etc.). since they would have recognized that in combination, each element would have merely performed the same function as it does separately for the predictable result of performing both functions together or subsequent to one another in an automated fashion.

Allowable Subject Matter
Claim 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
While the receiving devices of Inoue are rotationally connected or connectable to the threaded spindle, they are not arranged in a radial recess of the threaded spindle or formed by a radial recess in the threaded spindle, but are instead formed as radial recesses in gears mounted on the spindle.
Wieslander (U.S. PGPub 2007/0073215) also teaches an apparatus for at least semi-automatically producing and/or disengaging a fluid flow-capable medical threaded connection (threaded connecting elements 7 and 12 for dialysis treatment) in a similar manner as Inoue. The device has receiving devices 41 and 42 with radial recesses (43, 45) for receiving the connecting elements, and actuation of handles serve to relatively rotate and axially separate the connection or re-engage the connection. However, Wieslander also fails to disclose the subject matter of claim 6.
Sugaya (U.S. PGPub 2006/0035494) teaches geared apparatus similar to Inoue, but lacks a threaded spindle and thus also fails to disclose the subject matter of claim 6.
The appended proposed amendments incorporate the subject matter of claim 6 into claim 1.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P TRAVERS whose telephone number is (571)272-3218. The examiner can normally be reached 10:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew P Travers/Primary Examiner, Art Unit 3726